        Case 2:20-cv-00401-KWR-LF Document 9 Filed 02/05/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

LOYDALE KIRVEN,

               Plaintiff,

vs.                                                                 No. 2:20-cv-00401-KWR-LF

WARDEN GALLEGOS, CAPT. WORNELL,
SGT. MACIAS, and OFC. HAYES,

               Defendants.

                        MEMORANDUM OPINION AND ORDER
                      DENYING MOTION FOR RECONSIDERATION

       THIS MATTER is before the Court on the Motion for Reconsideration filed by Plaintiff

Loydale Kirven. (Doc. 7). The Court will deny the Motion for Reconsideration.

       Plaintiff Loydale Kirven is a prisoner incarcerated at the Curry County Detention Center.

Kirven filed his pro se prisoner’s civil rights complaint in this case on April 27, 2020. (Doc. 1).

Kirven did not pay the filing fee for this proceeding. Plaintiff Kirven has accrued three strikes

under § 1915(g) and may not proceed in forma pauperis. See Hafed v. Fed. Bureau of Prisons,

635 F.3d 1172, 1179–80 (10th Cir. 2011); White v. Colorado, 157 F.3d 1226, 1231-32 (10th

Cir.1998). Therefore, Court denied Plaintiff Loydale Kirven leave to proceed in forma pauperis

and, on May 17, 2020, ordered Kirven to pay the $400.00 filing fee within 30 days. (Doc. 3).

Kirven did not pay the filing fee and, as a consequence, the Court dismissed this case without

prejudice under Fed. R. Civ. P. 41(b) for failure to comply with a Court Order and failure to

prosecute. (Doc. 5, 6).

       The Court’s Memorandum Opinion and Order were entered on June 18, 2020. (Doc. 5, 6).

Plaintiff Kirven filed his Motion for Reconsideration of the Court’s dismissal on June 26, 2020.

(Doc. 7). Because Kirven’s Motion for Reconsideration was filed within twenty-eight days after


                                                1
        Case 2:20-cv-00401-KWR-LF Document 9 Filed 02/05/21 Page 2 of 2




entry of Judgment, the Court will treat the Motion for Reconsideration as a timely motion to alter

or amend judgment under Fed. R. Civ. P. 59(e).

       Grounds warranting a motion to reconsider under Rule 59(e) include (1) an intervening

change in the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice. See Brumark Corp. v. Samson Resources Corp., 57 F.3d

941, 948 (10th Cir.1995). A motion for reconsideration is proper where the court has clearly

misapprehended the facts, a party's position, or the controlling law, but is not appropriate to revisit

issues already addressed in prior filings. See Van Skiver v. United States, 952 F.2d 1241, 1243

(10th Cir.1991); Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

       Plaintiff Kirven’s Motion for Reconsideration does not address, in any way, the basis for

the Court’s dismissal due to Kirven’s failure to pay the filing fee. Instead, Kirven seeks to justify

his filing of numerous prior cases that have been dismissed on various grounds. See Doc. 7.

Plaintiff Kirven does not contend that there has been an intervening change in the controlling law

or that there is new evidence that was previously unavailable. Brumark Corp. v. Samson Resources

Corp., 57 F.3d 948. Nor does his Motion argue that the Court’s dismissal of this case without

prejudice for failure to pay the filing fee and to comply with a Court order constitutes clear error

or causes manifest injustice. Id. Kirven presents no basis for the Court to reconsider its dismissal

and the Court will deny his Motion for Reconsideration. Van Skiver, 952 F.2d at 1243; Servants of

Paraclete, 204 F.3d at 1012.

       IT IS ORDERED that the Motion for Reconsideration filed by Plaintiff Loydale Kirven

(Doc. 7) is DENIED.



                                                       ___________________________________
                                                       KEA W. RIGGS
                                                       UNITED STATES DISTRICT JUDGE

                                                  2
